Citation Nr: 1434926	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 decisions of the New Orleans, Louisiana, Regional Office (RO). 

The March 2007 decision denied the service connection claims for erectile dysfunction and hypertension.

The April 2009 decision declined to reopen the bilateral hearing loss claim.  

The issue of entitlement to service connection for bilateral hearing loss upon the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2006 decision, the RO denied the Veteran's initial service connection claim for bilateral hearing loss, and of his appellate rights; no appeal was perfected, nor was any relevant evidence received within one year and the decision is final.

2.  Evidence added to the record since the April 2006 decision is new and material and relates to an unestablished fact necessary to substantiate the claim.  

3.  Resolving all reasonable doubt in the Veteran's favor, hypertension is due to diabetes mellitus, type II.  

4.  Resolving all reasonable doubt in the Veteran's favor, erectile dysfunction is due to diabetes mellitus, type II, and hypertension.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the service connection claim for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013). 

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is reopening the service connection claim for a bilateral hearing loss and granting service connection for erectile dysfunction and hypertension.  This is a grant of the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Application to Reopen

At the time of the April 2006 decision denying the initial service connection claim for bilateral hearing loss, the record contained service treatment records, a March 2006 VA audiological examination, unrelated statements from private physicians, and statements from the Veteran.  The RO denied the merits of the claim, finding there was no evidence that bilateral hearing was related to military service.  The Veteran was notified of the decision and his appellate rights; however, he did not appeal the decision and new and material evidence was not received within one year of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The April 2006 decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen a claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Veteran filed to reopen the claim in January 2009.

Since the April 2006 decision, multiple pieces of evidence have been associated with the claim folder.  The Veteran has provided additional competent statements related to the in-service onset of a hearing impairment disability and relevant symptomatology.  A February 2009 statement from a private audiological facility regarding the Veteran's treatment for hearing impairment in 1970 and a receipt for hearing aids dated in September 1970 have been made of record.  This evidence is presumed credible for determining whether new and material evidence has been received.  Thus, new evidence has been received that raises a reasonable possibility of substantiating the bilateral hearing loss service connection claim, and reopening is warranted.  

Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Service connection has been in effect for diabetes mellitus, type II, during the pendency of the appeal.  The analysis to follow will center on entitlement to service connection on a secondary basis and this is not prejudicial to the Veteran given the outcomes below.

In an August 2006 statement, private physician G. Figueroa, M.D., detailed the treatment of the Veteran's diabetes mellitus, type II, and hypertension.  Dr. Figueroa indicated that hypertension was diagnosed after the Veteran's March 2005 diagnosis of diabetes mellitus.  In addition, Dr. Figueroa reported that the Veteran experienced the onset of erectile dysfunction occurred after he began utilizing medications to manage hypertension and diabetes mellitus, type II. 

The March 2007 VA examiner documented the Veteran's medical history, including as related to service-connected diabetes mellitus, type II; reported current examination findings; and diagnosed essential hypertension and erectile dysfunction.  

The examiner opined that hypertension was "not caused by or a result of type 2 diabetes mellitus."  The examiner cited current examination findings and the absence of any medical evidence of nephropathy, which would cause of contribute to hypertension.  

The examiner further opined that erectile dysfunction was not caused by military service nor was the disability caused by or a result of diabetes mellitus, type II.  The examiner stated that "in looking at all the risk factors associated with erectile dysfunction, [the Veteran] has one service connected risk factor and many non-service connected risk factors.  The risk factors enumerated included hypertension treatment and diabetes mellitus, type II.  

In June 2007 statement, Dr. Figueroa again detailed the Veteran's diabetes mellitus, type II, related disabilities, and the manifestations of the related disabilities.  Dr. Figueroa then provided a clear opinion that it was as likely as not that hypertension and erectile dysfunction were related to diabetes mellitus, type II, giving particular weight to the respective disabilities having their onset after the Veteran was provided a diagnosis of diabetes mellitus, type II, and began receiving treatment.  

The Veteran is competent to provide an account erectile dysfunction and hypertension symptomatology; however, he lacks the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating any such disability to service or any service connected disability.  To the extent, he purports to provide an etiological opinion as the claimed disabilities his opinions are of no probative value.  

Hypertension

The March 2007 VA examination opinion is inadequate.  The medical opinion does not address whether hypertension was caused or aggravated by medications used to manage diabetes mellitus, type II, nor does the examiner address the relevant medical statements of Dr. Figueroa.  The examiner's opinion appears to improperly rely largely, if not entirely, on current medical findings, neglecting to consider or address the relevant history of the disability or the Veteran's competent lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, this opinion does not address whether the service-connected disability aggravated the hypertension disability.  Thus, the probative value of this opinion is significantly limited.

The June 2007 statement of Dr. Figueroa contains a clear medical opinion, based on relevant medical expertise and, in conjunction with the August 2006 statement, demonstrates consideration and analysis of the relevant medical evidence and the Veteran's account of symptomatology.  These factors render Dr. Figueroa's opinion highly probative.  Id.  

Moreover, although the courts have rejected the treating physician rule, the probative value of Dr. Figueroa's opinion is further enhanced when considered with the physician's knowledge and experience treating the claimed condition, including as it pertains to resulting manifestations of diabetes mellitus, type II, as well as the opinions general consistency with the other medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

Service connection is in effect for diabetes mellitus, type II, and the most probative evidence of record relates hypertension to the service-connected disability.  Service connection for hypertension is warranted.  

Erectile Dysfunction

The August 2006 and July 2007 statements of Dr. Figueroa provide highly probative opinion that diagnosed erectile dysfunction is related to diabetes mellitus, type II.  The August 2006 statement, at least arguably, relates the Veteran's erectile dysfunction to medications use to manage diabetes mellitus, and now service-connected hypertension.  The July 2007 statement provides a clear opinion that the claimed disability is related to diabetes mellitus, type II.  Moreover, while providing an opinion against the claim, the March 2007 VA examiner attributes, at least in part, the Veteran's erectile dysfunction to diabetes mellitus, type II, and hypertension, indicating the disability is one risk factor for erectile dysfunction.  Accordingly, the most probative evidence of record relates the claimed erectile dysfunction to diabetes mellitus, type II, and hypertension.

Service connection is in effect for diabetes mellitus, type II, and hypertension and the most probative evidence of record relates diagnosed erectile dysfunction to these service-connected disabilities.  Service connection for erectile dysfunction is warranted.  


ORDER

New and material evidence has been received to reopen a service connection claim for bilateral hearing loss; to this extent, the claim is granted. 

Service connection for hypertension is granted.  

Service connection for erectile dysfunction is granted.  


REMAND

Having reopened the bilateral hearing loss service connection claim, VA has a duty to assist in the development of the claim, by conducting an appropriate medical inquiry.  The Veteran has provided a competent account of relevant hearing impairment symptomatology and the competent medical evidence of record suggests he may have a current bilateral hearing impairment disability.  An appropriate VA examination must be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although cognizant that the Veteran was provided a VA examination in March 2006 pursuant to the prior appeal, after review of this report, the Board finds that an additional opinion is necessary to ensure that the claims file contains a VA opinion that adequately addresses the current evidence regarding the disability and the Veteran's lay statements regarding continuity of symptomatology and the onset of the disability.

Additionally, the record does not reflect sufficient attempts to obtain relevant VA treatment records, dated prior to February 2008 and after May 2013; nor any private treatment records, other than those submitted by the Veteran.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 38 C.F.R. § 3.159(c)(2).  On remand, attempts to obtain any outstanding records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received treatments and/or hospitalizations for any hearing impairment conditions, including by private physicians S. McIntire, M.D, and G. Figueroa, M.D.; and the private McIntire Medical, Figueroa Medical Clinic, and the Hearing Clinic facilities, since separation.  All development efforts should be associated with the claims file. 

2.  Obtain all outstanding VA audiological treatment and hospitalization records, dated prior to February 2008; and since May 2013.  Any negative response should be in writing, and associated with the claims folder. 

3.  After the aforementioned development has been completed, schedule the Veteran for a VA audiological examination with an appropriate professional.  The entire claims file (i.e., the paper claims file and any medical records contained in the electronic portions of the Veteran's claims file) must be reviewed by the examiner.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must acknowledge and discuss the statements of the Veteran, as to in- and post-service symptoms.

Thereafter, the examiner should provide an opinion as to whether any diagnosed hearing is loss: 

(A) had its onset during the Veteran's period of active military service, or within one-year of separation from active military service; and/or 

(B) is related to the Veteran's active military service, including in-service noise exposure.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  The examiner must perform all necessary tests and report the findings in the examination report.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


